t c summary opinion united_states tax_court karen hodsdon petitioner v commissioner of internal revenue respondent docket no 1089-07s filed date karen hodsdon pro_se kim nguyen for respondent haines judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and 1unless otherwise indicated section references are to the internal_revenue_code as in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar this opinion shall not be treated as precedent for any other case respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure and additions to tax under sec_6651 and of dollar_figure and dollar_figure respectively the issues are whether petitioner received income during whether petitioner is liable for the additions to tax and whether the court should impose a penalty under sec_6673 background petitioner resided in california at the time her petition was filed during petitioner earned wages of dollar_figure from her employer goodwill industries of orange county petitioner and her husband michael e hodsdon submitted a joint federal_income_tax return for that reported zeros on all lines except the return reported a standard_deduction two exemptions federal_income_tax withheld and a refund requested respondent determined the return was not valid and did not process it on date respondent prepared for petitioner a substitute return under sec_6020 for on date respondent issued petitioner a notice_of_deficiency petitioner timely petitioned this court trial was held in los angeles california on date discussion i unreported income generally a taxpayer bears the burden of proving the commissioner’s determinations incorrect rule a 290_us_111 however the u s court_of_appeals for the ninth circuit the court to which appeal in this case would lie has held that the commissioner must establish some evidentiary foundation connecting the taxpayer with the income-producing activity or otherwise demonstrate that the taxpayer received unreported income for the presumption of correctness to attach to the deficiency determination in unreported income cases 596_f2d_358 9th cir revg 67_tc_672 if the commissioner introduces such evidence demonstrating that the taxpayer received unreported income the burden shifts to the taxpayer to show by a preponderance_of_the_evidence that the deficiency was arbitrary or erroneous see 181_f3d_1002 9th cir affg tcmemo_1997_97 respondent introduced into evidence a computer-generated form stating that respondent received from goodwill industries of orange county a form_w-2 wage and tax statement reporting that it paid petitioner wages of dollar_figure during respondent has therefore made the requisite connection between petitioner and the unreported income see id pincite evidentiary foundation requirement satisfied when the taxpayer’s employer reported the taxpayer’s income to the commissioner petitioner does not deny that she received the income at issue rather she raises frivolous and groundless challenges to the taxation of the income at issue for example petitioner argues that private citizens are not liable for income_tax petitioner’s arguments have been rejected by this court and other courts and we perceive no need to refute these arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir see 640_f2d_1014 9th cir compensation_for labor or services paid in the form of wages or salary has been universally held by the courts of the united_states to be income subject_to the income_tax laws currently applicable we therefore find that petitioner received the income at issue and she is liable for federal_income_tax upon it ii additions to tax the commissioner bears the initial burden of production with respect to a taxpayer’s liability for additions to tax under sec_6651 and sec_7491 rule a 116_tc_438 to meet this burden the commissioner must come forward with sufficient evidence indicating it is appropriate to impose the additions to tax higbee v commissioner supra pincite once the commissioner meets his burden the taxpayer must come forward with evidence sufficient to persuade the court that the commissioner’s determinations are incorrect sec_6651 imposes an addition_to_tax for failure_to_file a return on the date prescribed determined with regard to any extension of time for filing unless the taxpayer can establish that such failure is due to reasonable_cause and not due to willful neglect a return that reports zeros on all relevant lines is not a valid_return for purposes of sec_6651 120_tc_163 petitioner’s return reported zeros on all relevant lines and she did not make an honest and reasonable attempt to supply the information required by the internal_revenue_code we therefore find that petitioner did not file a valid return petitioner did not establish that her failure_to_file was due to reasonable_cause accordingly we sustain the sec_6651 addition_to_tax as determined sec_6651 imposes an addition_to_tax of percent per month up to a maximum of percent for failure to make timely payment of the tax shown on a return unless the taxpayer shows that the failure is due to reasonable_cause and not due to willful neglect the addition_to_tax applies only when an amount of tax is shown on a return cabirac v commissioner supra pincite under sec_6651 a return prepared by the secretary pursuant to sec_6020 is treated as a return filed by the taxpayer for the purpose of determining the amount of an addition_to_tax under sec_6651 for these purposes a sec_6020 return in the context of sec_6651 and g must be subscribed it must contain sufficient information from which to compute the taxpayer’s tax_liability and the return form and any attachments must purport to be a ‘return’ spurlock v commissioner tcmemo_2003_124 see also cabirac v commissioner supra pincite respondent prepared a substitute for return that satisfied the requirements of sec_6651 and g and b petitioner has not paid the tax due and has not established that her failure to timely pay was due to reasonable_cause accordingly we sustain the sec_6651 addition_to_tax as determined iii sec_6673 penalty sec_6673 authorizes the court to require a taxpayer to pay the united_states a penalty in an amount not to exceed dollar_figure whenever it appears to the court that the proceedings were instituted primarily for delay or the taxpayer’s position is frivolous or groundless the court may sua sponte determine whether to impose such a penalty this is not the first time petitioner has been faced with the imposition of a sec_6673 penalty by this court in docket no 23930-04s the court imposed a penalty of dollar_figure against petitioner and her husband for instituting the proceedings for the purpose of delay and for raising frivolous arguments in docket no 15420-05s the court did not impose a penalty but warned petitioner and her husband that they could be held liable for a sec_6673 penalty because they insisted on raising frivolous and groundless arguments the record shows that petitioner regards this case as a vehicle to protest the tax laws of this country and espouse her own misguided views she has repeatedly wasted the court’s time and resources the court previously imposed upon petitioner a dollar_figure penalty in the hope that she would cease this unacceptable behavior however it appears that the dollar_figure penalty was insufficient to deter her from behaving in a similar fashion in this case for that reason we now require petitioner to pay a penalty of dollar_figure pursuant to sec_6673 petitioner and her husband are warned that if they insist on taking frivolous or groundless positions in this court much harsher penalties will be imposed in the future in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
